—Appeal by the defendant, as limited by her motion, from so much of a sentence of the Supreme Court, Queens County (Hanophy, J.), imposed December 8, 1992, as, upon her conviction of criminal possession of a controlled substance in the second degree, upon her plea of guilty, imposed a mandatory surcharge.
Ordered that the sentence is affirmed insofar as appealed from.
The only issue raised by the defendant is that the court should have waived the mandatory surcharge of $155 imposed as a condition of her sentence. However, it is well settled that such challenges are premature at the time of sentencing. The defendant may earn funds while incarcerated from which to *346pay the surcharge, or upon completion of the sentence the defendant may move to vacate the surcharge on a showing of indigency (see, People v West, 124 Misc 2d 622; People v Fields, 193 AD2d 814; see also, People v Velasquez, 198 AD2d 25; People v Mejia, 191 AD2d 844; People v Snell, 161 AD2d 1125). In either event, such challenges are unavailing at this juncture. Mangano, P. J., Rosenblatt, Miller, Copertino and Krausman, JJ., concur.